Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 1 of 16 PageID #: 3003




UNITED STATES DISTRICT COURT                                              For Online Publication Only
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
UNITED STATES OF AMERICA,

                        -against-                                         ORDER
                                                                          17-CR-587 (JMA)
CHRISTOPHER MCPARTLAND, and
                                                                                              FILED
THOMAS J. SPOTA,                                                                              CLERK
                                                                                    2/24/2021 11:32 am
                                             Defendants.
----------------------------------------------------------------------X                U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:
                                                                                       LONG ISLAND OFFICE
        Prior to trial, the parties filed numerous motions in limine and other pretrial filings. The

Court permitted these motions to be filed under seal and sealed the in-court proceedings during

which the parties argued those motions. (See, e.g., Nov. 5, 2019 Order.) After a reporter requested

that the Court consider unsealing these sealed filings, the Court issued an order on February 26,

2020, directing the parties to file letter briefs under seal concerning their positions on: (1) whether

the Court should unseal the sealed filings in this case; and (2) any proposed redactions to those

filings. In a sealed response, Defendants argue that filings concerning six topics should remain

sealed/redacted. The Government’s sealed response advocates continued sealing/redactions for

only two of the six issues cited by Defendants. On February 22, 2021, counsel for the reporter

appeared and requested that the Court rule on these pending sealed issues.

        The Court addresses below the six topics that Defendants assert should remain under seal.

A. Standards for Sealing and Unsealing Court Filings

        “The notion that the public should have access to the proceedings and documents of courts

is integral to our system of government.” United States v. Erie Cty. N.Y., 763 F.3d 235, 238–39

(2d Cir. 2014). “The presumption of access is based on the need for federal courts, although

independent—indeed, particularly because they are independent—to have a measure of

                                                        1
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 2 of 16 PageID #: 3004




accountability and for the public to have confidence in the administration of justice.” United States

v. Amodeo (“Amodeo II”), 71 F.3d 1044, 1048 (2d Cir. 1995).

       The framework that courts follow in determining whether to seal or unseal court filings is

well-established:

       Before [the common law right of public access] can attach . . . a court must first
       conclude that the documents at issue are indeed “judicial documents.” In [United
       States v. Amodeo (“Amodeo I”), 44 F.3d 141, 145 (2d Cir. 1995),] we held that
       “the mere filing of a paper or document with the court is insufficient to render that
       paper a judicial document subject to the right of public access.” 44 F.3d at 145. In
       order to be designated a judicial document, “the item filed must be relevant to the
       performance of the judicial function and useful in the judicial process.” Id.

       Once the court has determined that the documents are judicial documents and that
       therefore a common law presumption of access attaches, it must determine the
       weight of that presumption. “[T]he weight to be given the presumption of access
       must be governed by the role of the material at issue in the exercise of Article III
       judicial power and the resultant value of such information to those monitoring the
       federal courts. Generally, the information will fall somewhere on a continuum from
       matters that directly affect an adjudication to matters that come within a court's
       purview solely to insure their irrelevance.” Amodeo II, 71 F.3d at 1049.

       Finally, after determining the weight of the presumption of access, the court must
       “balance competing considerations against it.” Id. at 1050. Such countervailing
       factors include but are not limited to “the danger of impairing law enforcement or
       judicial efficiency” and “the privacy interests of those resisting disclosure.” Id.

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006).

       In balancing the qualified right of public access against privacy interests, courts consider:

(1) “the degree to which the subject matter is traditionally considered private rather than public”;

(2) “the sensitivity of the information and the subject”; (3) whether “there is a fair opportunity for

the subject to respond to any accusations contained therein”; and (4) “the reliability of the

information” as “[r]aw, unverified information should not be as readily disclosed as matters that

are verified.” Amodeo II, 71 F.3d at 1051.




                                                  2
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 3 of 16 PageID #: 3005




       In addition to the common law right of access, the public and the press also have a

“qualified First Amendment right to attend judicial proceedings and to access certain judicial

documents.” Id. (quoting Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)). In

determining whether issues of access to documents implicate the First Amendment, the Second

Circuit has articulated two different approaches:

       The so-called “experience and logic” approach requires the court to consider both
       whether the documents have historically been open to the press and general public
       and whether public access plays a significant positive role in the functioning of the
       particular process in question. The courts that have undertaken this type of inquiry
       have generally invoked the common law right of access to judicial documents in
       support of finding a history of openness. The second approach considers the extent
       to which the judicial documents are derived from or [are] a necessary corollary of
       the capacity to attend the relevant proceedings

Id. (citations and internal marks omitted).

       Here, the bulk of the filings at issue concern pretrial motions in limine. “[T]he presumption

of public access in filings submitted in connection with discovery disputes or motions in limine is

generally somewhat lower than the presumption applied to material introduced at trial, or in

connection with dispositive motions such as motions for dismissal or summary judgment.” Brown

v. Maxwell, 929 F.3d 41, 50 (2d Cir. 2019) (motions in limine, and other non-dispositive motions

are subject to a lesser—but still substantial—presumption of public access”). Nevertheless,

“motions in limine, which are usually publicly available, have an important role in determining

litigants’ rights to a fair trial and . . . the public has a legitimate interest in monitoring a court’s

power to decide evidentiary questions.” United States v. Silver, No. 15-CR-93, 2016 WL

1572993, at *5 (S.D.N.Y. Apr. 14, 2016) (concluding that a strong presumption of access applied

to the motion in limine at issue and that “the potential relevance of the information in the Motion

in Limine for sentencing—clearly an Article III judicial power that determines the Defendant’s

substantive rights—add[ed] to the strong presumption of access”).

                                                   3
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 4 of 16 PageID #: 3006




B. Filings that Will Remain Under Seal or Redacted

       The Court finds that—despite the public’s qualified rights to access under both the common

law and First Amendment—four discrete topics explored in the pretrial submissions nevertheless

still warrant either continued sealing or, where appropriate, redactions.

       Both the Government and Defendants urge that the filings concerning the first two matters

discussed below remain sealed and/or redacted.

       First, a pre-trial motion in limine filed by Defendants addressed the grand jury testimony

of one individual. The Court deferred ruling on this motion until trial. Ultimately, the individual

was not called to testify and the Court did not rule on the motion. Under these circumstances, the

Court accords more limited weight to the presumption of access. Moreover, there is also an

important countervailing consideration here—the secrecy of the grand jury. See Fed. Rule of

Crim. Pro. 6(e). A party seeking disclosure of grand jury information “must show a particularized

need that outweighs the need for secrecy.” In re United States for Material Witness Warrant, 436

F. Supp. 3d 768, 770 (S.D.N.Y. 2020) (quoting United States v. Ulbricht, 858 F.3d 71 (2d Cir.

2017)). “This balancing test applies even when a grand jury proceeding has concluded.” Id. (citing

United States v. Sobotka, 623 F.2d 764, 767 (2d Cir. 1980)). “[T]he interests in grand jury secrecy,

although reduced, are not eliminated merely because the grand jury has ended its activities.”

Douglas Oil Co. of California v. Petrol Stops Nw., 441 U.S. 211, 222 (1979). “[I]n considering

the effects of disclosure on grand jury proceedings, the courts must consider not only the

immediate effects upon a particular grand jury, but also the possible effect upon the functioning of

future grand juries.” --
                      Id.; ---
                           see ---
                               also ---------------
                                    United States v. Moten, 582 F.2d 654, 663 (2d Cir. 1978). In

light of the circumstances here, the Court sees no particularized need for disclosure. Given the

important interest in the secrecy of the grand jury and the fact that the Court did not rule on this



                                                 4
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 5 of 16 PageID #: 3007




motion, the Court finds that continued sealing/redaction of all submissions concerning this grand

jury testimony is warranted.

       Second, another issue raised in the parties’ pretrial motions in limine implicated the privacy

interests of a third-party. The Court ultimately granted Defendants’ motion in limine on this point,

and excluded the evidence at issue. Because the Court ruled on this issue, the Court finds that the

presumption of access is entitled to substantial weight. However, the third-party’s countervailing

privacy interests are very strong here. The Court concludes that, given all the circumstances,

continued sealing and redaction of references to this third-party is appropriate here. In conjunction

with the issuance of this order, the Court is issuing an order under seal that explains in further

detail the reasons for redacting the filings concerning this third party.

       Third, Defendants point to one topic that was raised in a 404(b) notice that the Government

provided to Defendants in advance of trial. The Government’s 404(b) notice was not provided to

the Court. This specific 404(b) issue was ultimately withdrawn by the Government prior to trial

and was never considered by, or presented to, the Court. However, one exhibit filed by Defendants

concerning an entirely different topic contains a solitary reference to this 404(b) issue. The Court

agrees with Defendants that, under the circumstances, it is appropriate to redact the lone reference

to this issue in that exhibit. Notably, it would have been entirely appropriate for Defendants to

have filed this exhibit, in the first instance, with this single line of text completely redacted from

even the Court’s view.

       Fourth, Defendants request that all CJA-related applications and submissions that were

filed ex parte, should remain under seal. The Court agrees that these materials should remain under

seal. Defendants argue that these materials do not even constitute “judicial documents,” such that

the presumption of access would not even apply to these filings. It is doubtful that these CJA-



                                                  5
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 6 of 16 PageID #: 3008




related applications and submissions constitute judicial documents. See In re Bos. Herald, Inc.,

321 F.3d 174, 181 (1st Cir. 2003) (“While we think that these [CJA eligibility documents] are not

judicial documents, we hesitate to decide the issue here on that basis alone. . . . While we do not

rely on this as the basis for our decision, we note that the administrative process of determining

CJA eligibility is far removed from the core of the judicial function.”). Moreover, even if these

CJA-related filings constitute judicial documents, the weight accorded to the presumption of

access would be limited and, given the specific circumstance here, the Court finds that the privacy

interests of McPartland and his family outweigh any presumption of access to the financial

information he submitted. See id. at 182–191 (upholding magistrate judge’s sealing of CJA

application and reasoning that neither the common law nor the First Amendment provide a right

of access to such documents and that even if there was a common law presumption of access, it

was outweighed by the defendant’s privacy interests).1 Additionally, there are also compelling

reasons to maintain the sealing for other CJA-related requests that were submitted to the Court ex

parte. See n. 1 supra. Accordingly, the Court concludes that continued sealing of all of the CJA-

related filings is warranted.




1
   The First Circuit’s In re Bos. Herald decision relied on guidelines then in place that were promulgated by the
Administrative Office of the Courts. That guidance incorporated a general rule of disclosure, but granted courts the
discretion to override that general rule in particular cases when disclosure would intrude on the privacy of defendants.
Id. at 180 More recent guidance from the Administrative Office of the Courts indicates that CJA filings are
presumptively not public. See Judicial Conference Policy on Privacy and Public Access to Electronic Case Files,
https://www.uscourts.gov/rules-policies/judiciary-policies/privacy-policy-electronic-case-files (last visited on Feb.
23, 2021) (stating that “financial affidavits filed in seeking representation pursuant to the Criminal Justice Act” and
“ex parte requests for authorization of investigative, expert or other services pursuant to the Criminal Justice Act”
“shall not be included in the public case file and should not be made available to the public at the courthouse or via
remote electronic access”). Relatedly, the Advisory Committee Notes to Fed. R. Crim P. Rule 49.1 also reference this
policy and indicate that “[t]o the extent that [Rule 49.1] does not exempt these materials from disclosure, the privacy
and law enforcement concerns implicated by [these and other enumerated filings] in criminal cases can be
accommodated under the rule through the sealing provision of [Rule 49.1(d) or a protective order under Rule 49.1(e)].”

                                                           6
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 7 of 16 PageID #: 3009




C. Filings that Will be Unsealed

       1. Filings Concerning Burke

               i. Overview

       Defendants ask the Court to continue to seal (or to redact) various filings discussing

allegations concerning James Burke. Defendants argue that “[r]eferences to James Burke’s

Internal Affairs Bureau (‘IAB’) history and other alleged misconduct – other than the evidence

admitted at trial – should remain under seal.” Defendants maintain that the “government never

sought to admit this information into evidence and the Court therefore had no occasion to exercise

its Article III authority over them.” The Government asserts that all these materials should be

unsealed without any redactions.

       As explained below, the Court concludes that none of the materials discussed below should

remain under seal or be redacted.

       Defendants seek continued sealing (or redaction) of court filings that discuss allegations of

misconduct by Burke. The evidence of these allegations came in four forms: (1) 3500 material

that documents statements by various individuals to the government concerning Burke;

(2) documents in Burke’s IAB file; (3) the December 2011 anonymous letter concerning Burke;

and (4) Spota’s response to the anonymous letter. As explained below, for all the court filings

concerning these materials, the presumption of access outweighs the other interests asserted by

Defendants.

               ii. Weight to Be Accorded to the Presumption of Access

       In their October 24, 2019 motion -----
                                        in limine, Defendants—citing 3500 material produced by

the Government—sought to exclude testimony referenced in the 3500 material concerning Burke’s

relationships with women, comments, and drinking habits. (Defs. Oct. 24, 2019 Mot. in Limine



                                                7
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 8 of 16 PageID #: 3010




at 18–19 (“Defs. Oct. 24 Mot., ECF No. 136.) In response to Defendants’ arguments, the

Government stated that it did not intend to elicit testimony on certain points. The Government,

however, also indicated that “to the extent the defense inquiries into these topics during cross-

examination of police witness co-conspirators . . ., the government intends to redirect those

witnesses on these topics, as the defense will have opened the door to such inquiry.” (Gov’t Oct.

29, 2019 Opp’n to Mots. in Limine at 9.) Defendants responded to this argument, contending that

inquiry into these issues would only be proper if Burke testified at trial. (Defs. Mem. in Further

Supp. of Motions in Limine at 11, ECF No. 148.) The Court’s November 9, 2019 Order considered

these submissions and ruled on this issue. (Nov. 9, 2019 Order, ECF No. 170.) The Order

explained that the Court disagreed with the Government’s “general argument” on this point and

indicated that “[i]f the government wishes to inquire into any such conduct by Burke, the

government shall first request a sidebar.” (Nov. 9, 2019 Order at 7–8.)

       The fact that the parties litigated this matter and the Court issued one ruling on this issue—

with further rulings on the issue deferred until trial—indicates the presumption of access for these

documents should be accorded substantial weight. See Silver, No. 15-CR-93, 2016 WL 1572993,

at *5–7 & n. 3, 5 (S.D.N.Y. Apr. 14, 2016) (finding strong presumption of access applied where

the court ruled that the evidence “could possibly be admissible if Defendant opened the door to it

during trial” and explaining that even if the court had held that the evidence was “absolutely

inadmissible,” the motion would not “fall on the low end of the continuum of the common law

presumption of access because it did not ‘come within [the] [C]ourt’s purview solely to insure [its]

irrelevance.’” (quoting Lugosch, 435 F.3d at 119)). Relatedly, the Government also sought to

introduce evidence concerning Burke’s conduct on the night of the Loeb burglary, which

Defendants opposed. The Court ultimately excluded that evidence. (Nov. 9, 2019 Order at 7.)



                                                 8
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 9 of 16 PageID #: 3011




Because the Court ruled on this contested evidentiary issue, the Court finds that substantial weight

should be given to the presumption of access for the filings concerning that incident.

        Defendants also seek to maintain the sealing of pretrial submissions concerning Burke’s

IAB file. In their October 29, 2019 submission, Defendants sought to exclude Burke’s entire IAB

file, believing that the Government was seeking to introduce it in its entirety because it had been

marked as an exhibit. (Defs. Oct. 29, 2019 Mem. in Opp’n to Gov’t Mots. in Limine (“Defs. Oct.

29 Opp’n”) at 11, ECF No. 142.) In this October 29 submission, Defendants included brief

summaries of unsubstantiated allegations contained in Burke’s IAB file. (Id. at 12–13, 20.) The

Court’s November 9, 2019 order deferred ruling on the admissibility of the entire IAB file,

including the unsubstantiated allegations in the file. (Nov. 9, 2019 Order at 8.) In response, the

Government indicated that while it had marked the entirety of the IAB file as an exhibit, it only

intended to use the portion of the IAB file concerning three discrete IAB investigations into

Burke—IAB Case Nos. 93-152, 94-699, and 99-41. (Gov’t Nov. 11, 2019 Ltr., ECF No. 157.)

The Government then provided the Court with copies of the IAB file for those three cases and

sought the admission of those particular case files, which numbered approximately 170 pages.2

(Id.) The Court considered these submissions and the parties’ arguments and ruled on this disputed

issue, permitting some of these documents to come into evidence. The Court’s November 13,

2019 Order focused on IAB Case Nos. 93-152 and 99-41, explaining:

        [As to Case No. 93-152], the Government may introduce evidence concerning
        Cuff’s involvement in this IAB investigation and the substantiated findings of the
        investigation. The Court finds no basis, at this time, to admit the unsubstantiated
        allegations from IAB Case 93-152. The Court expects to redact much of the
        documentation from IAB Case 93-152 to exclude references to the unsubstantiated
        allegations. As such, the Government shall not mention any of the unsubstantiated
        allegations in its opening statement.


2
  Defendants note in their sealed response to the Court’s February 26, 2020 order that they have not seen ECF No.
157-2, which is the entirety of the IAB file for Case No. 93-152.

                                                       9
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 10 of 16 PageID #: 3012




       ****

       With respect to IAB Case 99-41, the Court will only permit the Government to
       elicit the fact that Cuff oversaw an additional IAB investigation concerning Burke
       in which none of the allegations were substantiated. This evidence is relevant to
       show why Burke hated Cuff. The Government is not permitted to elicit details of
       these unsubstantiated allegations. The Court expects to only permit the introduction
       of very limited, redacted documentation of this IAB investigation, such as the
       version of Burke-001675, which is attached to this order and includes proposed
       redactions by the Court. Given that the jury will not hear any details concerning the
       unsubstantiated allegations from this IAB matter, the probative value of the
       evidence outweighs any potential prejudice.

(Nov. 13, 2019 Order, ECF No. 171.)

       Due to this ruling and subsequent decisions by the Government at trial, many of the

documents in these IAB case files that the Government had sought to introduce were ultimately

not admitted into evidence. Nevertheless, the Court reviewed and considered all materials from

the three case files, issued a ruling on these hotly contested issues, and deferred the resolution of

certain items concerning these documents. Accordingly, the Court finds that the presumption of

access is entitled to substantial weight for all of the IAB documents the Government sought to

admit for these three IAB cases. ------
                                 See Silver, No. 15-CR-93, 2016 WL 1572993, at *5

       In addition to the three specific IAB cases discussed above, Defendants also seek to redact

the passages in Defendants’ October 29 filing that discuss the entirety of Burke’s IAB file. The

Government subsequently clarified that it was not seeking to introduce all the allegations in that

file. Nevertheless, the presumption of access is still entitled to substantial weight for the passages

in Defendants’ October 29 filing concerning the entirety of the IAB file. First, many of the

additional IAB allegations mentioned in Defendants’ October 29 filing are also referenced in the

portions of the IAB file concerning IAB Case Nos. 93-152, 94-699, and 99-41, for which the Court

has already concluded the presumption of access is entitled to substantial weight. Notably, the

documents for IAB Case No. 93-152 included Burke’s prior history of IAB complaints through

                                                 10
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 11 of 16 PageID #: 3013




September 1994. Second, some of the allegations in Burke’s IAB file were also intertwined with

the Court’s consideration of the anonymous letter concerning Burke and Spota’s response to that

letter, which are addressed below. Given all of the above, the presumption of access has substantial

weight for the references in Defendants’ papers to the entirety of Burke’s IAB file.

       With respect to the anonymous letter and Spota’s response, Defendants ask the Court to

only disclose the redacted copies of these letters that were shown to the jury. The Government

originally sought to introduce both of these letters in their entirety. The Court initially excluded

both the anonymous letter and Spota’s response. Then, after hearing further arguments on the

issue at sidebar and receiving further submissions, the Court permitted the Government to

introduce redacted versions of both letters. Given the Court’s consideration, and reconsideration,

of the Government’s attempts to admit these letters, the Court finds that, for the complete versions

of these letters, the presumption of access has substantial weight.

               ii. Other Interests Raised by Defendants

       The Court now turns to the contrary interests asserted by Defendants. Defendants argue

that: (1) these allegations against Burke, which were not admitted at trial, risk tainting the jury

pool in the event that Defendant secure a retrial on appeal; (2) the unverified and unsubstantiated

nature of the salacious allegations against Burke weighs against disclosure; (3) the IAB

complainants have privacy interests; and (4) both departmental policy and state law treat IAB

reports as confidential. Ultimately, none of these concerns convince the Court that continued

sealing (or redactions) are warranted here concerning any of the documents discussed above

       Defendants speculate that disclosure of these materials will increase the risk of a polluted

jury pool in the event that Defendants succeed on appeal in obtaining a retrial. These speculative

concerns are not persuasive and do not weigh heavily in favor of continued sealing. ------
                                                                                    See Silver,



                                                11
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 12 of 16 PageID #: 3014




2016 WL 1572993, at *8 (“[A]ny potential new trial is months, if not years, away, effectively

eliminating the risk that any potential prejudice cannot be mitigated through voir dire of

prospective jurors”); United States v. Martoma, No. 12-CR-973, 2014 WL 164181, at *8

(S.D.N.Y. Jan. 9, 2014) (unsealing motion in limine and stressing that “[n]umerous courts in high-

profile cases have recognized that a thorough voir dire may be adequate to address concerns about

the effect of pre-trial publicity on a defendant’s right to a fair trial”). Given the amount of publicity

concerning this case—before, during, and after trial—a careful voir dire exploring all this publicity

would be required for any retrial. The Court is confident that, if necessary, Defendants would

receive a fair retrial even if the materials at issue are unsealed.

        Defendants also stress that the allegations at issue are unverified and unsubstantiated. With

respect to Defendants’ October 24 filing concerning the 3500 material, the Court notes that this

filing itself indicates that multiple individuals leveled such allegations against Burke. This not an

isolated one-off allegation. In any event, given the substantial weight accorded here to the

presumption of access, Defendants’ arguments about the nature of the allegations in the 3500

material about Burke do not convince the Court that Defendants’ October 24 filing discussing

those materials should stay sealed. Additionally, the conduct and comments attributed to the Chief

of Department have public ramifications that weigh in favor of disclosure.

        With respect to the IAB documents, Defendants’ concerns about the unverified nature of

the allegations in the file for the three specific IAB cases at issue are undercut by the very nature

of the IAB documents The IAB documents do not contain only one-sided allegations. Rather,

these case files document an investigation into the allegations at issue, including statements from

relevant individuals including Burke himself. Cf. Amodeo II, 71 F.3d at 1051 (“[A] court may

consider whether the nature of the materials is such that there is a fair opportunity for the subject



                                                   12
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 13 of 16 PageID #: 3015




to respond to any accusations contained therein.”) Although certain allegations against Burke were

found by Internal Affairs not to be substantiated, the inclusion in the IAB documents of those very

findings—along with the underlying evidence considered by Internal Affairs—cut against

Defendants’ argument that the unverified nature of the allegation weighs heavily against

disclosure.

         Defendants also argue that the IAB complainants’ privacy interests are implicated by

disclosure. The Court finds that those interests do not weigh heavily against disclosure here. For

IAB Case No. 93-152, the identity of the complainant, Desiree Harris, was already disclosed

during trial. (Tr. 295.) For IAB Case No. 99-41, the identity of the complainant was not disclosed

during trial. However, Defendants’ claim that this particular complainant has any continuing

privacy interests in this IAB case is utterly conclusory. Moreover, even assuming arguendo that

some IAB complainants might have substantial privacy interests, the file for IAB Case No. 99-41

affirmatively indicates that the complainant in this particular IAB case had diminished privacy

interests.3 In any event, even if the complainant in IAB Case No. 99-41 (or the other persons

discussed in that case file) have more substantial privacy concerns, those concerns would

ultimately be outweighed here by the presumption of judicial access.

         As explained earlier, additional IAB complaints from Burke’s IAB file are discussed in

both Defendants’ October 29 filing and the file for IAB Case No. 93-152. However, the identities

of the complainants for these other allegations are not referenced in those documents and there are




3
  Specifically, this complainant apparently raised the same allegations contained in the IAB complaint during civil
custody proceedings in Suffolk County Supreme Court. The IAB file includes, inter alia, two affidavits that were
submitted to the state court. The record does not indicate that any of these materials from the state court proceeding
were filed under seal in those state court proceedings. Thus, the privacy concerns of the complainant in IAB Case
No. 99-41 are minimal.

                                                         13
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 14 of 16 PageID #: 3016




limited details about those allegations contained in those filings. Accordingly, the privacy interests

of the complainants who brought these additional complaints are minimal to non-existent.

       In opposing disclosure, Defendants also assert that IAB reports are confidential under both

Suffolk County Police Department (“SCPD”) policy and state law. This argument is also

unavailing. Notably, the very case that Defendants cite for this proposition actually unsealed an

IAB report with appropriate redactions. See Estate of Jackson v. Cty. of Suffolk, No. 12-CV-1455,

2019 U.S. Dist. LEXIS 120863, at *23-24 (E.D.N.Y. July 19, 2019). Here, Defendants seek

essentially wholesale sealing of all unsubstantiated complaints and have not pointed to any specific

and discrete information that they claim should be redacted from any of the IAB case files at issue.

Moreover, the state law that Defendants cite here and which Suffolk County cited in Estate of

Jackson has recently been repealed. See Walls v. City of New York, No. 19-CV-337, 2020 WL

6899996, at *6 (E.D.N.Y. Nov. 24, 2020) (explaining that New York Civil Rights Law § 50-a,

which deemed police personnel records “confidential,” was repealed and citing N.Y. Civ. Rights

L. § 50-a, repealed by L.2020, c. 96, § 1, eff. June 12, 2020). Finally, Defendants make little, if

any, effort to assert that Burke’s privacy interests would be negatively impacted by the disclosure

of these IAB documents. Even if Defendants had pressed such an argument, at this point in time,

Burke has little, if any, privacy interests in these IAB documents. These IAB complaints do not

concern the purported conduct of an ordinary police officer. Rather, they concern allegations

against the former Chief of Department, who pled guilty to federal charges and served a substantial

prison sentence. Cf. United States v. Huntley, 943 F. Supp. 2d 383, 387 (E.D.N.Y. 2013)

(“Countervailing privacy interests are at the lowest for matters that have far-reaching ‘public

ramifications’ and where there exists ‘a fair opportunity for the subject to respond to any

accusations contained therein.’” (quoting Amodeo II, 71 F.3d at 1051)).



                                                 14
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 15 of 16 PageID #: 3017




       As for the anonymous letter’s discussion of various unverified allegations, the Court has

compelling reasons to disclose, in fully unredacted form, both the anonymous letter and Spota’s

response. There was a hotly contested dispute over the admission of these important pieces of

evidence. The Court, after reviewing these letters, initially excluded them, and then, over Spota’s

vociferous objection, subsequently permitted their introduction in redacted form. As such, the

presumption of access for these documents is accorded substantial weight and outweighs the

contrary interests Defendants assert here. Moreover, Defendants’ concerns about the unverified

nature of the allegations in the anonymous letter are undercut by the fact that the record also

includes Spota’s comprehensive response to those allegations. Cf. Amodeo II, 71 F.3d at 1051

(“[A] court may consider whether the nature of the materials is such that there is a fair opportunity

for the subject to respond to any accusations contained therein.”).

       Thus, the Court concludes that none of the filings concerning Burke discussed above

should be sealed or redacted.

       2. Filings Concerning Alcohol Use

       Defendants contend that certain filings that reference alcohol consumption should be

redacted. The Government argues that all of these filings should be unsealed.

       Defendants’ October 24 motion in limine sought to exclude certain evidence concerning

alcohol consumption. The Government opposed this motion, arguing that it was entitled to latitude

in addressing this issue at trial, but did not seek to introduce the specific evidence cited in

Defendants’ October 24 filing. Nevertheless, the Court considered and relied on that evidence and

the discussion of this issue in Defendants’ October 24 submission, which provided important

context for the Court’s consideration of the related argument advanced in the Government’s

opposition and the Government’s other requests that concerned alcohol consumption. (See, e.g.,



                                                 15
Case 2:17-cr-00587-JMA Document 250 Filed 02/24/21 Page 16 of 16 PageID #: 3018




Gov’t Oct. 24 Mot. in Limine, ECF No. 135; Gov’t Oct. 29, 2019 Opp’n to Mots. in Limine at 9

n.3; Tr. at 799-800, 837-842.)

       Accordingly, the Court finds that the presumption of access to Defendants’ October 24

submission should be accorded substantial weight. The Court is not swayed by Defendants’ claims

that the allegations in the October 24 submission are unverified or that Defendants’ privacy

interests justify continued sealing or redaction here. Cf. Huntley, 943 F. Supp. 2d at 383.

Accordingly, the Court will not redact any of the references to alcohol consumption cited in

Defendants’ sealed submission.

D. Conclusion

       For the reasons set forth above, the Court will, consistent with this Order, allow certain

filings to remain sealed and redacted. With respect to the filings for which neither party has sought

continued sealing or for which the Court has concluded that sealing/redaction are not warranted,

the Court will unseal all appropriate documents and will provide the parties with a copy of the

Court’s redactions for all redacted documents. The parties shall promptly input those redactions

and publicly file the redacted copies of those documents on the docket.

SO ORDERED.

Dated: February 23, 2021
Central Islip, New York
                                                      ________/s/ (JMA)_____________
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 16
